Exhibit 10.11

SECOND AMENDED AND RESTATED

EXECUTIVE VICE PRESIDENT SEVERANCE AGREEMENT

This Second Amended and Restated Executive Severance Agreement (this
“Agreement”) is made as of this 16th day of May, 2011, between Apria Healthcare
Group Inc., a Delaware corporation (the “Company”), and Harriet Albery (the
“Executive”).

RECITALS

A. It is the desire of the Company to retain the services of the Executive and
to recognize the Executive’s contribution to the Company.

B. The Company and the Executive wish to set forth certain terms and conditions
of the Executive’s employment.

C. The Company wishes to provide to the Executive certain benefits in the event
that her employment is terminated by the Company without Cause (as defined
below) or in the event that she terminates her employment for Good Reason (as
defined below), in order to encourage the Executive’s performance and continued
commitment to the Company.

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:

1. Positions and Duties. During the period of her employment with the Company
(the “Period of Employment”), the Executive shall serve as the Company’s
Executive Vice President, Sales, or in such other position and shall undertake
such duties and have such authority as the Company, through its Chief Executive
Officer or his designee, the Chief Operating Officer, shall assign to the
Executive from time to time in the Company’s sole and absolute discretion. The
Company has the right to change the nature, amount or level of authority and
responsibility assigned to the Executive at any time, for any reason or no
reason, and with or without cause. The Company may also change the title or
titles assigned to the Executive at any time, for any reason or no reason, and
with or without cause. The Executive agrees to devote substantially all of her
working time and efforts to the business and affairs of the Company. The
Executive further agrees that she shall not undertake any outside activities
which create a conflict of interest with her duties to the Company, or which, in
the judgment of the Chief Executive Officer of the Company or his designee,
interfere with the performance of the Executive’s duties to the Company.

2. Compensation and Benefits. During the Period of Employment, the Executive
shall be entitled to the compensation and benefits set forth in this Section 2.

(a) Salary. The Executive’s salary shall be such salary as the Company assigns
to her from time to time in accordance with its regular practices and policies.
The parties to this Agreement recognize that the Company may, in its sole
discretion, change such salary on a prospective basis at any time.

 

1



--------------------------------------------------------------------------------

(b) Bonus. The Executive shall be entitled to participate in the Company’s
Executive Bonus Plan or such other bonus plans applicable to her position as may
be in effect from time to time. The parties to this Agreement recognize that
such bonus plans may be amended and/or terminated by the Company at any time
without the consent of the Executive in accordance with the terms of such bonus
plans.

(c) Expenses. The Executive shall be entitled to receive reimbursement for all
reasonable and customary expenses incurred by the Executive in performing
services for the Company in accordance with the Company’s reimbursement policies
as they may be in effect from time to time. The parties to this Agreement
recognize that such policies may be amended and/or terminated by the Company at
any time without the consent of the Executive. Any reimbursement made to the
Executive pursuant to this Section 2(c) shall be made as soon as reasonably
practicable but in all events not later than the end of the calendar year
following the year in which the related expense was incurred.

(d) Other Benefits. The Executive shall be entitled to participate in all
employee benefit plans, programs and arrangements of the Company (including,
without limitation, equity grants and insurance, retirement and vacation plans,
the deferred compensation plan and any other programs and arrangements), in
accordance with the terms of such plans, programs or arrangements as they shall
be in effect from time to time; provided, however, that nothing herein shall
entitle the Executive to any specific awards under the Company’s equity
compensation plans or other discretionary employee benefit plans. The parties to
this Agreement recognize that the Company may terminate or modify such plans,
programs or arrangements at any time without the consent of the Executive.

3. Grounds for Termination. The Executive’s employment may be terminated by the
Company or the Executive at any time, for any reason or no reason, with or
without Cause or Good Reason (as such terms are defined below), and except as
expressly provided herein, with or without any advance notice. The Executive’s
employment may end for any one of the following reasons:

(a) Without Cause or Good Reason. The Executive or the Company may terminate the
Executive’s employment at any time, without Cause (in the case of the Company)
or for Good Reason (in the case of the Executive), by giving the other party to
this Agreement at least thirty (30) days advance written notice of such
termination.

(b) Death. The Executive’s employment hereunder shall terminate upon her death.

(c) Disability. If, as a result of the Executive’s incapacity due to physical or
mental illness, the Executive shall have been unable to perform the essential
functions of her position, even with reasonable accommodation that does not
impose an undue hardship on the Company, on a full-time basis for the entire
period of six (6) consecutive months, and within thirty (30) days after written
notice of termination is given (which may occur before or after the end of such
six-month period), shall not have returned to the performance of her duties
hereunder on a full-time basis (a “disability”), the Company may terminate the
Executive’s employment on account of such disability.

 

2



--------------------------------------------------------------------------------

(d) Cause. The Company may terminate the Executive’s employment hereunder for
Cause. For purposes of this Agreement, “Cause” shall mean that the Company,
acting in good faith based upon the information then known to the Company,
determines that the Executive has (i) engaged in or committed willful
misconduct; (ii) engaged in or committed theft, fraud or other illegal conduct;
(iii) refused or demonstrated an unwillingness to substantially perform her
duties after written demand for substantial performance is delivered by the
Company that specifically identifies the manner in which the Company believes
the Executive has not substantially performed her duties; (iv) refused or
demonstrated an unwillingness to reasonably cooperate in good faith with any
Company or government investigation or provide testimony therein (other than
such failure resulting from the Executive’s disability); (v) engaged in or
committed insubordination; (vi) engaged in or committed any willful act that is
likely to and which does in fact have the effect of injuring the reputation or
business of the Company; (vii) violated any fiduciary duty; (viii) violated
Executive’s duty of loyalty to the Company; (ix) violated the Company’s Code of
Ethical Business Conduct; (x) used alcohol or drugs (other than drugs prescribed
to the Executive by a physician and used by the Executive for their intended
purpose for which they had been prescribed) in a manner which materially and
repeatedly interferes with the performance of her duties hereunder or which has
the effect of materially injuring the reputation or business of the Company; or
(xi) engaged in or committed a breach of any term of this Agreement. For
purposes of the above clauses (i) and (vi) of this Section 3(d), no act, or
failure to act, on the Executive’s part shall be considered willful unless done
or omitted to be done, by her without reasonable belief that her action or
omission was in the best interest of the Company. Notwithstanding the foregoing,
the Executive shall not be deemed to have been terminated for Cause without
delivery to the Executive of a notice of termination signed by the Company’s
Chief Executive Officer stating that, in the good faith opinion of the officer
signing such notice, the Executive has engaged in or committed conduct of the
nature described above in the second sentence of this Section 3(d), and
specifying the particulars thereof.

4. Payments upon Termination.

(a) Without Cause or with Good Reason. In the event that the Executive’s
employment is terminated by the Company for any reason other than death,
disability or Cause as defined in Sections 3(b), (c) and (d) of this Agreement,
or in the event that the Executive terminates her employment hereunder with Good
Reason as defined in Section 4(c) of this Agreement, the Executive shall be
entitled to receive severance pay in an aggregate amount equal to 100% of her
Annual Compensation, which shall be paid, subject to Section 11(b), in periodic
installments in accordance with the Company’s customary payroll practices over a
period of one (1) year, less any amounts required to be withheld by applicable
law, with the first such installment payable in the month following the month in
which the Executive’s Separation from Service (as such term is defined in
Section 4(f)) occurs; provided, however, that any such payment shall be
contingent upon the Executive’s execution and delivery to the Company of a valid
release of all claims the Executive may have against the Company in a form
acceptable to the Company and continued compliance with the restrictive
covenants described in Sections 7-9 below; and provided, further, that, if the
Executive provides such release of claims, in no event shall the Executive be
entitled to payment pursuant to this Section 4(a) of less than $5,000, which
amount the parties agree is good and adequate consideration, in and of itself,
for such

 

3



--------------------------------------------------------------------------------

release. The Company will also pay to the Executive any Accrued Obligations (as
defined in Section 4(e) below).

Annual Compensation. For purposes of this Section 4, the term “Annual
Compensation” means an amount equal to the Executive’s annual base salary at the
rate in effect on the date on which the Executive received or gave written
notice of her termination, plus the sum of (i) an amount equal to the average of
the annual bonuses with respect to the Company’s two (2) most recently completed
fiscal years, if any, determined to be payable and/or paid to the Executive
under the Company’s Executive Bonus Plan (or comparable bonus plan) prior to
such notice of termination, and (ii) an amount determined by the Company from
time to time in its sole discretion to be equal to the annual cost of providing
the Executive with a continuation of her medical, dental and vision insurance
under COBRA.

(b) Good Reason. For purposes of this Section 4 the term “Good Reason” means the
occurrence of any of the following, without the written consent of the
Executive:

 

  (i) any material reduction in the Executive’s annual base salary; provided
that, for this purpose, in no event shall a general one-time “across-the-board”
salary reduction not exceeding ten percent (10%) which is imposed simultaneously
on all executive officers of the Company be considered a “material reduction”;

 

  (ii) any requirement by the Company that the Executive relocate her residence
to be based at an office location which will result in an increase of more than
thirty (30) miles in the Executive’s one-way commute (which the parties agree
constitutes a “material” relocation); or

 

  (iii) failure of the Company to require a successor to expressly assume and
perform this Agreement in accordance with Section 5(a) below.

provided, however, that any such condition or conditions, as applicable, shall
not constitute grounds for “Good Reason” unless both (x) the Executive provides
written notice to the Company of the condition claimed to constitute grounds for
Good Reason within sixty (60) days of the initial existence of such
condition(s), and (y) the Company fails to remedy such condition(s) within
thirty (30) days of receiving such written notice thereof; and provided,
further, that in all events the termination of the Executive’s employment with
the Company shall not constitute a termination for “Good Reason” unless such
termination occurs not more than one hundred and twenty (120) days following the
initial existence of the condition claimed to constitute grounds for such a
“Good Reason.”

(c) Release of all Claims. The Executive understands and agrees that the
Company’s obligation to pay the Executive severance pay under this Agreement is
subject to the Executive’s execution and delivery to the Company of a valid
written waiver and release of all claims which the Executive may have against
the Company and/or its successors in a form acceptable to the Company in its
sole and absolute discretion.

 

4



--------------------------------------------------------------------------------

(d) No Mitigation or Offset. Notwithstanding anything herein to the contrary,
the amount of any payment or benefit provided for in this Section 4 shall not be
reduced, offset or subject to recovery by the Company or any of its subsidiaries
or affiliates by reason of any compensation earned by the Executive as the
result of employment by another employer after the Executive’s employment with
the Company terminates for any reason, unless such employment violates the
restrictions of Section 7 of this Agreement. In addition, the Executive shall be
under no obligation to seek other employment or to take any other actions to
mitigate the amounts payable under this Section 4.

(e) Termination Due To Death, Disability or Cause; Termination by Executive
Other Than for Good Reason. In the event that the Executive’s employment is
terminated due to her death or disability, by the Company for Cause or by the
Executive other than for Good Reason, the Company shall not be obligated to pay
the Executive any amount other than reimbursement for business expenses incurred
prior to her termination and in compliance with the Company’s reimbursement
policies, any unpaid salary for days worked prior to the termination, all other
amounts accrued or earned by the Executive through the date of termination under
the then existing plans and policies of the Company, and any amounts owing in
respect of the Company’s indemnification obligations to the Executive
(collectively, the “Accrued Obligations”).

(f) Separation from Service. As used herein, a “Separation from Service” occurs
when the Executive dies, retires, or otherwise has a termination of employment
with the Company that constitutes a “separation from service” within the meaning
of Treasury Regulation Section 1.409A-1(h)(1), without regard to the optional
alternative definitions available thereunder.

5. Successors; Binding Agreement.

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle the
Executive to compensation from the Company in the same amount and on the same
terms as she would be entitled to hereunder if she terminated her employment for
Good Reason, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the date of
termination. As used in this Agreement, “Company” shall mean the Company as
herein before defined and any successor to its business and/or assets as
aforesaid which executes and delivers the agreement provided for in this
Section 5 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.

(b) This Agreement and all rights of the Executive hereunder shall inure to the
benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrator, successors, heirs, distributees,
devisees and legatees. If the Executive should die while any amounts would still
be payable to her hereunder if she had continued to live, all such

 

5



--------------------------------------------------------------------------------

amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to the Executive’s devisee, legatee, or other designee
or, if there be no such designee, to the Executive’s estate.

6. Notices. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally, by facsimile, email or
other form of written electronic transmission, by overnight courier or by
registered or certified mail, postage prepaid, or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed as follows:

If to the Executive:

Harriet Albery

3125 S. Hills Court

Denver, Colorado 80210

If to the Company:

Apria Healthcare Group Inc.

26220 Enterprise Court

Lake Forest, California 92630

Attention: Executive Vice President, Human Resources

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

7. Antisolicitation; Noncompetition.

(a) The Executive promises and agrees that, during the period of her employment
by the Company and for a period of one year thereafter, she will not influence
or attempt to influence customers or patients of the Company or any of its
present or future subsidiaries or affiliates, either directly or indirectly, to
divert their business to any individual, partnership, firm, corporation or other
entity then in competition with the business of the Company, or any subsidiary
or affiliate of the Company, where the identity of the customer or patient, or
any information concerning the relationship between the customer or patient and
the Company, is a trade secret or other Confidential Material (as defined
below).

(b) In order avoid the disclosure by the Executive of the Company’s trade
secrets or other Confidential Material, the Executive promises and agrees that,
during the period of her employment by the Company and for a period of one year
thereafter, she will not enter business or work with or for, whether as an
employee, consultant or otherwise, any of the following corporations or their
respective subsidiaries or affiliates: Lincare Holdings, Inc.; Rotech
Healthcare, Inc.; American HomePatient, Inc.; Walgreens Home Care; Medco Health
Solutions Inc.; Aerocare; Preferred Homecare; CVS Caremark; Express Scripts;
Crescent Healthcare; Braden Partners, dba Pacific Pulmonary Services; BioScrip,
Inc.; The MedGroup; and Van G. Miller Associates, dba VGM.

 

6



--------------------------------------------------------------------------------

(c) The Executive expressly acknowledges and agrees that if the Company has a
reasonable good faith belief that she is in violation of any of the restrictive
covenants set forth in this Section 7, then the Company, following written
notice to the Executive explaining the basis for its belief, may suspend any
future payments scheduled to be made pursuant to Section 4, unless and until the
Executive establishes to the Company’s reasonable good faith satisfaction that
no such violation has occurred.

8. Soliciting Employees. The Executive promises and agrees that, for a period of
one year following termination of her employment, she will not, directly or
indirectly, solicit any of the Company employees who earned annually $50,000 or
more as a Company employee during the last six months of her own employment to
work for any other business, individual, partnership, firm, corporation, or
other entity.

9. Confidential Information.

(a) The Executive, in the performance of her duties on behalf of the Company,
shall have access to, receive and be entrusted with confidential information,
including but not limited to systems technology, field operations,
reimbursement, development, marketing, organizational, financial, management,
administrative, clinical, customer, distribution and sales information, data,
specifications and processes presently owned or at any time in the future
developed, by the Company or its agents or consultants, or used presently or at
any time in the future in the course of its business that is not otherwise part
of the public domain (collectively, the “Confidential Material”). All such
Confidential Material is considered secret and will be available to the
Executive in confidence. Except in the performance of duties on behalf of the
Company, the Executive shall not, directly or indirectly for any reason
whatsoever, disclose or use any such Confidential Material, unless such
Confidential Material ceases (through no fault of the Executive’s) to be
confidential because it has become part of the public domain. All records,
files, drawings, documents, notes, disks, diskettes, tapes, magnetic media,
photographs, equipment and other tangible items, wherever located, relating in
any way to the Confidential Material or otherwise to the Company’s business,
which the Executive prepares, uses or encounters during the course of her
employment, shall be and remain the Company’s sole and exclusive property and
shall be included in the Confidential Material. Upon termination of this
Agreement by any means, or whenever requested by the Company, the Executive
shall promptly deliver to the Company any and all of the Confidential Material,
not previously delivered to the Company, that may be or at any previous time has
been in the Executive’s possession or under the Executive’s control.

(b) The Executive hereby acknowledges that the sale or unauthorized use or
disclosure of any of the Company’s Confidential Material by any means whatsoever
and at any time before, during or after the Executive’s employment with the
Company shall constitute unfair competition. The Executive agrees she shall not
engage in unfair competition either during the time employed by the Company or
any time thereafter.

10. Parachute Limitation. Notwithstanding any other provision of this Agreement,
the Executive shall not have any right to receive any payment or other benefit
under this Agreement, any other agreement, or any benefit plan if such right,
payment or benefit, taking into account all other rights, payments or benefits
to or for the Executive under this Agreement,

 

7



--------------------------------------------------------------------------------

all other agreements, and all benefit plans, would cause any right, payment or
benefit to the Executive under this Agreement to be considered a “parachute
payment” within the meaning of Section 280G(b)(2) of the Internal Revenue Code
as then in effect (a “Parachute Payment”). In the event that the receipt of any
such right or any other payment or benefit under this Agreement, any other
agreement, or any benefit plan would cause the Executive to be considered to
have received a Parachute Payment under this Agreement, then the Executive shall
have the right, in the Executive’s sole discretion, to designate those rights,
payments or benefits under this Agreement, any other agreements, and/or any
benefit plans, that should be reduced or eliminated so as to avoid having the
right, payment or benefit to the Executive under this Agreement be deemed to be
a Parachute Payment.

11. Section 409A.

(a) It is intended that any amounts payable under this Agreement and the
Company’s and the Executive’s exercise of authority or discretion hereunder
shall comply with Section 409A of the Code (including the Treasury regulations
and other published guidance relating thereto) (“Section 409A”) so as not to
subject the Executive to payment of any interest or additional tax imposed under
Section 409A. To the extent that any amount payable under this Agreement would
trigger the additional tax imposed by Section 409A, the Agreement shall be
construed and interpreted in a manner to avoid such additional tax yet preserve
(to the nearest extent reasonably possible) the intended benefit payable to the
Executive.

(b) Notwithstanding any provision of this Agreement to the contrary, if the
Executive is a “specified employee” within the meaning of Treasury Regulation
Section 1.409A-1(i) as of the date of the Executive’s Separation from Service,
the Executive shall not be entitled to any payment or benefit pursuant to
Section 4(a) until the earlier of (i) the date which is six (6) months after the
Executive’s Separation from Service for any reason other than death, or (ii) the
date of the Executive’s death. Any amounts otherwise payable to the Executive
upon or in the six (6) month period following the Executive’s Separation from
Service that are not so paid by reason of this Section 11(b) shall be paid as
soon as practicable (and in all events within thirty (30) days) after the date
that is six (6) months after the Executive’s Separation from Service (or, if
earlier, as soon as practicable, and in all events within thirty (30) days,
after the date of the Executive’s death), and any such payments shall be
increased by an amount equal to interest on such payments for the period
commencing with the date such payment would have otherwise been made but for
this Section 11(b) (the “Original Payment Date”) and ending on the date such
payment is actually made, at an interest rate equal to the prime rate in effect
as of the Original Payment Date plus one point (for this purpose, the prime rate
will be based on the rate published from time to time in The Wall Street
Journal). The provisions of this Section 11(b) shall only apply if, and to the
extent, required to avoid the imputation of any tax, penalty or interest
pursuant to Section 409A of the Code.

12. Modification and Waiver. No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Executive and the Chief Executive Officer of the
Company. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent

 

8



--------------------------------------------------------------------------------

time. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not set forth expressly in this Agreement. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of California without regard to its conflicts of law principles.

13. Severability. The provisions of this Agreement are severable and in the
event that a court of competent jurisdiction determines that any provision of
this Agreement is in violation of any law or public policy, in whole or in part,
only the portions of this Agreement that violate such law or public policy shall
be stricken. All portions of this Agreement that do not violate any statute or
public policy shall not be affected thereby and shall continue in full force and
effect. Further, any court order striking any portion of this Agreement shall
modify the stricken terms as narrowly as possible to give as much effect as
possible to the intentions of the parties under this Agreement.

14. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

15. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement or the Executive’s employment by the Company shall be settled
exclusively by arbitration, conducted before a single neutral arbitrator in
accordance with the American Arbitration Association’s National Rules for
Resolution of Employment Disputes as then in effect. Judgment may be entered on
the arbitrator’s award in any court having jurisdiction; provided, however, that
the Company shall be entitled to seek a restraining order or injunction in any
court of competent jurisdiction to prevent any continuation of any violation of
the provisions of Sections 7, 8 or 9 of this Agreement and the Executive hereby
consents that such restraining order or injunction may be granted without the
necessity of the Company’s posting any bond, and provided, further, that the
Executive shall be entitled to seek specific performance of her right to be paid
until the date of employment termination during the pendency of any dispute or
controversy arising under or in connection with this Agreement. Each party shall
pay its own attorneys’ fees and costs. If any party prevails on a statutory
claim which affords attorneys’ fees and costs, the arbitrator may award
reasonable attorneys’ fees and/or costs to the prevailing party. The fees and
expenses of the arbitrator and the arbitration shall be borne by the Company.

16. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto; and any prior agreement of the parties
hereto in respect of the subject matter contained herein is hereby terminated
and canceled.

[signature page follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

APRIA HEALTHCARE GROUP INC. By:   /s/ Howard Derman   Name: Howard Derman  
Title: Executive Vice President, Human Resources

 

EXECUTIVE By:   /s/ Harriet Albery   Name: Harriet Albery

 

S-1